ITEMID: 001-78383
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF RAISA TARASENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Remainder inadmissible;Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Pecuniary damage - Government to enforce the judgment debt
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1941 and lives in the town of Dniprodzerzhynsk.
5. On 1 August 1999 the applicant's husband died due to the fault of an employee of the Dniprodzerzhynskelektrotrans Municipal Enterprise.
6. On 3 September 2001 the Bagaliyskiy District Court of Dniprodzerzhynsk ordered the company to pay the applicant UAH 5,825.90 in compensation.
7. On 26 June 2002 the Zavodskiy District Bailiffs' Service discontinued the enforcement proceedings due to the debtor's lack of funds and the applicant's refusal to take the debtor's property instead of the money.
8. On 17 June 2003 the company was declared bankrupt and the liquidation proceedings were initiated against it.
9. The judgment remains unenforced.
10. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
